OPINION — AG — ** CONDEMNATION — SECTION LINE — COUNTY COMMISSIONERS ** IT IS 'NOT' NECESSARY FOR A FREEHOLDER'S PETITION PROVIDED FOR IN 69 O.S. 363 [69-363] TO BE FILED WITH A BOARD OF COUNTY COMMISSIONERS BEFORE IT MAY PROCEED TO WIDEN A SECTION LINE COUNTY ROAD, AND, IN CONNECTION THEREWITH, CONDEMN THE NECESSARY RIGHT OF WAY IF SUCH RIGHT OF WAY CANNOT BE OBTAINED OTHERWISE. (HIGHWAYS, VACATE, NOTICE, PROCEEDINGS, PROCEDURE, DAMAGES) CITE: 69 O.S. 44 [69-44], 69 O.S. 363 [69-363] (JAMES C. HARKIN)